- 269 -
           Decisions of the Nebraska Court of A ppeals
                 23 Nebraska A ppellate R eports
                  BOLLES v. MIDWEST SHEET METAL CO.
                         Cite as 23 Neb. Ct. App. 269




           Stacy M. Bolles, Personal R epresentative
              of the Estate of Gregory L. Bolles,
                deceased, appellant, v. M idwest
                Sheet Metal Co., Inc., appellee.
                                ___ N.W.2d ___

                   Filed September 15, 2015.   No. A-14-830.

 1.	 Workers’ Compensation: Appeal and Error. A judgment, order, or
     award of the Workers’ Compensation Court may be modified, reversed,
     or set aside only upon the grounds that (1) the compensation court acted
     without or in excess of its powers; (2) the judgment, order, or award was
     procured by fraud; (3) there is not sufficient competent evidence in the
     record to warrant the making of the order, judgment, or award; or (4)
     the findings of fact by the compensation court do not support the order
     or award.
 2.	 Res Judicata: Appeal and Error. The applicability of claim preclusion
     is a question of law.
 3.	 Workers’ Compensation: Appeal and Error. Regarding questions of
     law, an appellate court in workers’ compensation cases is obligated to
     make its own decisions.
 4.	 Judgments: Res Judicata. Claim preclusion bars the relitigation of a
     claim that has been directly addressed or necessarily included in a for-
     mer adjudication if (1) the former judgment was rendered by a court of
     competent jurisdiction, (2) the former judgment was a final judgment,
     (3) the former judgment was on the merits, and (4) the same parties or
     their privies were involved in both actions.
 5.	 Res Judicata. Claim preclusion bars relitigation not only of those mat-
     ters actually litigated, but also of those matters which might have been
     litigated in the prior action.
 6.	 ____. Claim preclusion rests on the necessity to terminate litigation
     and on the belief that a person should not be vexed twice for the
     same cause.
                                 - 270 -
           Decisions of the Nebraska Court of A ppeals
                 23 Nebraska A ppellate R eports
                 BOLLES v. MIDWEST SHEET METAL CO.
                        Cite as 23 Neb. Ct. App. 269

 7.	 Workers’ Compensation. The Nebraska Workers’ Compensation Act is
     construed liberally to carry out its spirit and beneficent purposes.
 8.	 Appeal and Error. An appellate court is not obligated to engage in an
     analysis that is not necessary to adjudicate the case and controversy
     before it.

  Appeal from the Workers’ Compensation Court: John R.
Hoffert, Judge. Reversed and remanded for further proceedings.
  John C. Fowles, of Fowles Law Office, P.C., L.L.O., and
John F. Vipperman, of Anderson, Vipperman & Kovanda, for
appellant.
  Darla S. Ideus, of Baylor, Evnen, Curtiss, Grimit & Witt,
L.L.P., for appellee.
   Inbody, Pirtle, and Bishop, Judges.
   Per Curiam.
   Stacy M. Bolles, personal representative of the estate of
Gregory L. Bolles, has appealed from the order of the Nebraska
Workers’ Compensation Court that sustained the motion to dis-
miss filed by Midwest Sheet Metal Co., Inc. (Midwest). For
the reasons stated herein, we reverse, and remand for further
proceedings.
                       BACKGROUND
   Following the death of Gregory in 2011, his spouse, Stacy,
filed an action in the Workers’ Compensation Court in her
own behalf and on behalf of other dependents pursuant to the
Nebraska Workers’ Compensation Act. See Neb. Rev. Stat.
§ 48-122 et seq. (Reissue 2010 & Cum. Supp. 2014) (per-
taining to injuries resulting in death). The trial court found
that Gregory’s death occurred in the course and scope of his
employment with Midwest, a finding affirmed by this court
in Bolles v. Midwest Sheet Metal Co., 21 Neb. Ct. App. 822, 844
N.W.2d 336 (2014) (Bolles I). The underlying facts of this
case are set out in detail in Bolles I and need not be repeated
                             - 271 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
              BOLLES v. MIDWEST SHEET METAL CO.
                     Cite as 23 Neb. Ct. App. 269

here except to the extent necessary for our analysis of the
issue presented in the current appeal.
   The more pertinent facts to this appeal are procedural in
nature. In July 2013, while the appeal in Bolles I was pending,
Stacy filed a petition in the Workers’ Compensation Court in
her capacity as personal representative of Gregory’s estate. In
the petition, Stacy acknowledged that the findings of liability
and causation raised in Bolles I were binding in the instant
case under the doctrine of res judicata. The sole claim raised
in the present petition was the reasonableness and necessity of
Gregory’s medical expenses totaling $18,869.44. In response,
Midwest filed a motion to stay or dismiss the matter. The mat-
ter was stayed in the trial court pending this court’s decision
in Bolles I.
   Upon lifting the stay in May 2014, a hearing was held at
which time the trial court took judicial notice of the plead-
ings from Bolles I and listened to arguments of counsel on
the applicability of the doctrine of claim preclusion as to the
issue of Gregory’s medical expenses. Stacy contended that
§ 48-122 does not provide for payment of medical expenses
to a surviving spouse or other dependents and that a separate
action must be filed by a personal representative to recover
such benefits.
   On August 21, 2014, the trial court sustained Midwest’s
motion to dismiss. The court noted that the plaintiffs in
Bolles I were awarded various benefits but “noticeably absent”
was any request or award for funeral or medical expenses. In
rejecting the contention that a surviving spouse is not eligible
for an award of medical expenses, the trial court cited Olivotto
v. DeMarco Bros. Co., 273 Neb. 672, 732 N.W.2d 354 (2007),
concluding that the case recognized that a surviving spouse
may seek and obtain an award of medical expenses under
§ 48-122. The court further noted that a different result would
violate the spirit of the Nebraska Workers’ Compensation
Act, which was designed to be efficient, uncomplicated, and
speedy. In summary, the trial court found that the present
                             - 272 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
               BOLLES v. MIDWEST SHEET METAL CO.
                      Cite as 23 Neb. Ct. App. 269

claim could have been litigated in Bolles I and, thus, was now
barred by the doctrine of claim preclusion. Stacy has timely
appealed from this order.

                  ASSIGNMENTS OF ERROR
   Stacy asserts, summarized and restated, that the trial court
erred in finding that claim preclusion was applicable between
Bolles I and the present appeal, granting Midwest’s motion to
dismiss without finding that her petition failed to state a cause
of action, failing to allow her to file an amended petition, and
failing to give a reasoned opinion as required by Workers’
Comp. Ct. R. of Proc. 11(A) (2011).

                  STANDARD OF REVIEW
   [1] A judgment, order, or award of the Workers’ Compensation
Court may be modified, reversed, or set aside only upon the
grounds that (1) the compensation court acted without or in
excess of its powers; (2) the judgment, order, or award was
procured by fraud; (3) there is not sufficient competent evi-
dence in the record to warrant the making of the order, judg-
ment, or award; or (4) the findings of fact by the compensation
court do not support the order or award. Deleon v. Reinke Mfg.
Co., 287 Neb. 419, 843 N.W.2d 601 (2014).
   [2,3] The applicability of claim preclusion is a question of
law. See Hara v. Reichert, 287 Neb. 577, 843 N.W.2d 812
(2014). Regarding questions of law, an appellate court in work-
ers’ compensation cases is obligated to make its own decisions.
See id.

                          ANALYSIS
   The crux of Stacy’s argument before the trial court and
on appeal is that the claims asserted in Bolles I and the pres-
ent appeal are distinct and involve different causes of action,
requiring different plaintiffs. The plaintiffs in Bolles I were
Gregory’s dependents who, according to Stacy, invoked their
rights under §§ 48-122 to 48-124, which statutes provide
                             - 273 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
               BOLLES v. MIDWEST SHEET METAL CO.
                      Cite as 23 Neb. Ct. App. 269

benefits to the dependents of an employee who died through a
work-related accident. She further argues that the provision in
Neb. Rev. Stat. § 48-120 (Cum. Supp. 2014) for recovery of
medical expenses is a benefit that belongs only to the employee
or, in this case, his estate. Stacy argues that she was therefore
unable to assert a claim for medical expenses as Gregory’s
dependent. She points to her pretrial statement in Bolles I in
which she marked as “Not applicable” the subject of medi-
cal expenses.
   [4-6] The trial court based much of its analysis of Stacy’s
claims in the present appeal on the doctrine of claim preclu-
sion. The Nebraska Supreme Court has recently reviewed the
principles of claim preclusion and issue preclusion, prefacing
its discussion by noting that courts and commentators have
moved away from the terminology of res judicata and collat-
eral estoppel. See Hara v. Reichert, supra. Claim preclusion
bars the relitigation of a claim that has been directly addressed
or necessarily included in a former adjudication if (1) the
former judgment was rendered by a court of competent juris-
diction, (2) the former judgment was a final judgment, (3) the
former judgment was on the merits, and (4) the same parties
or their privies were involved in both actions. Id. The doctrine
bars relitigation not only of those matters actually litigated,
but also of those matters which might have been litigated in
the prior action. Id. The doctrine rests on the necessity to ter-
minate litigation and on the belief that a person should not be
vexed twice for the same cause. Id.
   The trial court concluded that Stacy could have litigated
the claim for medical expenses in Bolles I but did not do so.
We disagree. Stacy was not appointed personal representa-
tive of Gregory’s estate until April 4, 2013, well after the
October 26, 2011, filing of the petition in Bolles I. The fourth
required “prong” for the applicability of the doctrine of claim
preclusion is not present in this case, i.e., the same parties or
their privies are not involved in both actions. Although the
defend­ant in both actions is the same, the action in Bolles I
                             - 274 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
              BOLLES v. MIDWEST SHEET METAL CO.
                     Cite as 23 Neb. Ct. App. 269

invoked § 48-122 et seq. and was filed by Stacy as Gregory’s
wife and on behalf of his other dependents, while the action
in the present appeal invoked § 48-120 and was filed by
Stacy solely in her capacity as personal representative and
the successor in interest to the rights of the deceased. Section
48-120 provides for medical, surgical, and hospital expenses
of the employee, while §§ 48-122 through 48-124 provide
for dependent benefits, typically intended to replace the
employee’s weekly wage, when an employee dies in a work-
related accident.
   We note that § 48-122(3) provides:
      Upon the death of an employee, resulting through per-
      sonal injuries as defined in section 48-151, whether or
      not there are dependents entitled to compensation, the
      reasonable expenses of burial, not exceeding ten thou-
      sand dollars, without deduction of any amount previ-
      ously paid or to be paid for compensation or for medi-
      cal expenses, shall be paid to his or her dependents, or
      if there are no dependents, then to his or her personal
      representative.
This subsection was discussed in Olivotto v. DeMarco Bros.
Co., 273 Neb. 672, 732 N.W.2d 354 (2007), a case involv-
ing a workers’ compensation award to the deceased’s wife
for weekly indemnity benefits, burial expenses, and medi-
cal expenses. Among other things, the defendant employer
argued that § 48-122 did not provide for payment of medical
expenses to a surviving spouse.
   While we acknowledge that Olivotto recognized an ongo-
ing obligation on the part of an employer to pay medical
expenses to a dependent following the death of an employee,
we also recognize that the employee in that case died several
months after filing his workers’ compensation claim, at a time
when his petition for benefits, including medical benefits,
remained pending. Upon the employee’s death, his employer
subsequently entered into a stipulation that the petition could
be amended to reflect his death and substitute his wife as the
                             - 275 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
               BOLLES v. MIDWEST SHEET METAL CO.
                      Cite as 23 Neb. Ct. App. 269

named plaintiff. When the employer complained on appeal
that the workers’ compensation statutes did not provide the
employee’s wife with a basis upon which to recover his medi-
cal expenses, the Nebraska Supreme Court disagreed under the
facts of that case, grounding its holding in the principle that
the employer could not complain about the issue on appeal
when it had stipulated at trial that the employee’s wife could
be substituted as the named plaintiff.
   In contrast to the situation described in Olivotto, Gregory
collapsed at work and subsequently died on the same day.
There was, of course, no already-pending workers’ compen-
sation petition at the time of his death, nor was there any
subsequent stipulation between the parties with regard to
the claim for Gregory’s medical expenses. In addition, the
plaintiffs in Bolles I explicitly left undecided the issue of
Gregory’s medical expenses, since Stacy indicated that medi-
cal expenses were “Not applicable” in her pretrial statement.
As summarized, the relief sought in the present appeal was
outside the scope of the previously entered award in Bolles I.
We conclude that, under the facts of this case, the doctrine of
claim preclusion does not bar the claims asserted in the pres-
ent appeal and that, because of its distinctive procedural facts,
Olivotto v. DeMarco Bros. Co., supra, is not controlling in the
instant case.
   [7] The Nebraska Workers’ Compensation Act is construed
liberally to carry out its spirit and beneficent purposes. Tapia-
Reyes v. Excel Corp., 281 Neb. 15, 793 N.W.2d 319 (2011).
We conclude it would be contrary to the spirit and beneficent
purposes of the act to forever bar the personal representative of
Gregory’s estate from recovering his medical expenses based
on the doctrine of claim preclusion.
   [8] Because we have determined that the trial court’s dis-
missal of the claim in the present appeal based on the doc-
trine of claim preclusion was in error, we need not address
the remaining assignments of error. An appellate court is not
obligated to engage in an analysis that is not necessary to
                             - 276 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
               BOLLES v. MIDWEST SHEET METAL CO.
                      Cite as 23 Neb. Ct. App. 269

adjudicate the case and controversy before it. Carey v. City of
Hastings, 287 Neb. 1, 840 N.W.2d 868 (2013).
                        CONCLUSION
   For the foregoing reasons, we reverse the judgment of the
trial court and remand the cause for further proceedings.
	R eversed and remanded for
	                                further proceedings.

   Inbody, Judge, concurring.
   I agree with the majority that the trial court erred in dis-
missing Stacy’s claim; however, in my opinion, the trial court
erred for a different reason. In the present case, Midwest’s
motion did not refer to an affirmative defense of res judicata
or claim preclusion, nor did it clearly identify any defect in
her petition or otherwise state that the petition failed to state
a cause of action. Further, at the hearing on Midwest’s motion
to dismiss, not only did the trial court take judicial notice of
a number of exhibits related to Bolles I, but there is noth-
ing in the record to show that Stacy had received notice of
Midwest’s planned affirmative defense of claim preclusion
prior to the hearing.
   Central Neb. Pub. Power v. Jeffrey Lake Dev., 282 Neb.
762, 810 N.W.2d 144 (2011), was an appeal from an order of
the district court granting, without comment, the defendants’
motion to dismiss for failure to state a claim. On appeal, the
defendants contended that the motion to dismiss should have
been granted on the bases of judicial estoppel, collateral estop-
pel, and res judicata. The Nebraska Supreme Court stated that
a complaint is subject to dismissal for failure to state a claim
when its allegations indicate the existence of an affirmative
defense that will bar the award of any remedy. Id. For that
to occur, the applicability of the defense has to be clearly
indicated and must appear on the face of the pleading to be
used as the basis for the motion. Id. The court recognized
that “‘while the Nebraska Rules of Pleading in Civil Actions
. . . have a liberal pleading requirement for both causes of
                             - 277 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
               BOLLES v. MIDWEST SHEET METAL CO.
                      Cite as 23 Neb. Ct. App. 269

action and affirmative defenses, the touchstone is whether fair
notice was provided.’” Id. at 766, 810 N.W.2d at 148, citing
Weeder v. Central Comm. College, 269 Neb. 114, 691 N.W.2d
508 (2005). However, the court found that the motion filed
by the defendants was generic in nature and did not provide
fair notice to the plaintiff of the affirmative defenses that the
defenda­nts planned to rely on.
   Applying the dictates of Central Neb. Pub. Power v. Jeffrey
Lake Dev., supra, to the instant case, Midwest’s motion was
insufficient to provide fair notice to Stacy that Midwest
intended to raise an affirmative defense to her claim for
medical expenses. Additionally, to the extent the motion to
dismiss can be said to have converted into a summary judg-
ment motion, the trial court failed to give the parties notice of
the changed status of the motion and a reasonable opportunity
to present all material pertinent to such a motion. See, e.g.,
Doe v. Omaha Pub. Sch. Dist., 273 Neb. 79, 727 N.W.2d 447
(2007). Thus, in my opinion, the trial court erred in dismiss-
ing Stacy’s complaint due to Midwest’s failure to provide fair
notice to Stacy that it intended to raise an affirmative defense
to her claim for medical expenses. I would reverse the deci-
sion of the trial court and remand the cause for further pro-
ceedings on this basis.